Citation Nr: 1733794	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-01 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic left knee strain and a left lower extremity disorder. 

2.  Entitlement to service connection for left knee patellofemoral pain syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's husband



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1987 to March 2009. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  By that rating action, the RO denied service connection for a left knee and lower leg disorder.  The Veteran appealed this rating action to the Board. 

In August 2015, the Veteran and her husband testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the Montgomery, Alabama, RO.  A transcript of the hearing has been associated with the record.

In November 2015, the Board remanded the issue of entitlement to service connection for a left knee and lower leg disorder to the Agency of Original Jurisdiction (AOJ) for additional development.  The Board directed the RO to obtain an August 2013 VA examination report and treatment notes from the Montgomery VA Medical Center (VAMC), to include the Central Alabama Veterans Health Care System, dated from November 2009 to August 2013.  The Board also directed that the AOJ obtain outstanding treatment records of the Veteran surrounding a January 1995 motor vehicle accident from the General Hospital in Yongsan, Korea; Troop Medical Clinic in Daegu, Korea; and, Martin Army Hospital at Fort Benning, Georgia.  

In February 2016, the RO received an August 2013 VA Disability Benefits Questionnaire (DBQ) and VA treatment records from the above-cited VAMC.  Copies of these reports have been associated with the Veteran's electronic record.  In November 2016, the National Personnel Records Center (NPRC) indicated that a search of its records had yielded negative results for any outstanding reports of the Veteran pertaining to a January 2005 motor vehicle accident from the General Hospital in Yongsan, Korea; Troop Medical Clinic in Daegu, Korea; and, Martin Army Hospital at Fort Benning, Georgia.  Thus, the requested development has been accomplished and the appeal of the issue of entitlement to service connection for a left knee and lower leg disorder has returned to the Board for further appellate consideration.  

The Board notes that after issuance of a February 2017 Supplemental Statement of the Case (SSOC), wherein the RO addressed the issue of entitlement to service connection for a left knee, lower leg disorder, additional service treatment records and undated VA treatment records were received into the record.  However, these records were duplicative of those already of record and were not pertinent to the Veteran's left knee and lower leg disorder as they disclosed treatment for unrelated disorders.  Thus, referral to the AOJ for its initial consideration of this evidence in an SSOC is not required.  See 38 C.F.R. § 20.1304 (2016).

Finally, a review of a February 2017 statement, submitted by the Veteran, reflects that she appeared to raise the issue of entitlement to service connection for a right knee disorder.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. 
§ 3.150(a) (2016).  79 Fed. Reg. 57,660, 57,695 (Sept. 25, 2014); 38 C.F.R. 
§ 3.155(a) (2016).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary. 38 C.F.R. § 3.155 (a).  In light of the foregoing, the Veteran's claim for service connection for a right knee disorder is referred to the AOJ for clarification and any appropriate action.  38 C.F.R. § 19.9 (b) (2016).

The Board notes that the Veteran has perfected appeals regarding claims to reopen claims for service connection for a bilateral arm rash and right hand numbness and tingling.  VA's electronic Veterans Appeals Control and Locator System (VACOLS) shows that these claims are being worked and have not yet been certified to the Board.  Accordingly, no action is taken herein.   

The issue of entitlement to service connection for a left lower leg disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The probative evidence of record demonstrates that left knee patellofemoral pain syndrome had its onset during service.  


CONCLUSION OF LAW

The criteria for service connection for left knee patellofemoral pain syndrome have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

First, the Veteran has a current diagnosis of patellofemoral pain syndrome as a November 2016 VA examination report provided this diagnosis.  38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.  Second, there is in-service incurrence, as in an April 2004 service treatment record (STR), the Veteran reported left knee pain.  The assessment was joint pain.  Another April 2004 STR diagnosed left knee patellofemoral syndrome.  38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.  Third, there is a nexus between the two, as the examiner found that the current PFPS had its onset in 2004 - that it began at that time.  38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.  There is no contradicting medical opinion in the record.  Accordingly, all three elements of service connection have been met.

Based on the foregoing, the Board concludes the Veteran's current patellofemoral pain syndrome began during active service. Resolving any reasonable doubt in the favor of the Veteran, the Board concludes that service connection for patellofemoral pain syndrome is warranted. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for left knee patellofemoral pain syndrome is granted.



REMAND

The Board finds that a remand is required to obtain clarification regarding the presence and etiology of chronic left knee strain and any left lower leg disorder.

In November 2015, the Board remanded the claim for service connection for a left knee and lower leg disorder, in pertinent part, to obtain a copy of an August 2013 VA DBQ orthopedic examination report.  A review of that report reflects that the Veteran reported having injured her left knee in Korea and that it was treated with medication and physical therapy.  She further related that in 2002, she began to experience bilateral leg swelling that was treated with diuretics.  After a review of the record and physical evaluation of the Veteran's left lower extremity, the August 2013 VA examiner diagnosed left knee strain.  The VA examiner opined that the Veteran's bilateral leg swelling was in no way related to the left knee events that had occurred in service.  The Board finds this opinion to be of little probative value because the VA examiner did not provide an opinion as to the etiology of the diagnosed left knee strain and did not provide any supporting explanation regarding his negative opinion as to the relationship between the Veteran's in-service left knee events and left leg swelling.  Notably, the VA examiner did not comment on the service treatment records reflecting that the Veteran had sustained a left leg contusion as a result of a January 1995 motor vehicle accident; had been diagnosed with left knee patellofemoral syndrome (PFPS) in 2004; and, had continued to receive treatment for left knee joint pain and locking from January to September 2007.  For these reasons, the Board finds the August 2013 VA examiner's opinion to be of reduced probative value in adjudicating the claim for service connection for a left knee, lower leg disorder.

A November 2016 VA examination was conducted.  The VA examiner diagnosed the Veteran with left knee PFPS with an onset date of 2004, but did not address chronic left knee strain or left leg swelling.  Accordingly, the Board finds that another medical opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and her representative. 

2.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

3.  After any additional records are associated with the claims file, obtain an addendum opinion from a qualified VA examiner as to the etiology of the Veteran's left knee chronic strain and left lower extremity swelling.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided. 

The VA examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that left knee chronic strain and left lower extremity swelling had its onset in, or is otherwise related to, the Veteran's military service.  

The examiner must address the Veteran's STRs, to include a left lower leg anterior contusion in February 1995 as a result of a motor vehicle accident one month previously, diagnosis of left knee patellofemoral pain syndrome in 2004, and complaints of left knee pain and locking from January to September 2007.  The examiner must consider the Veteran's contentions that she has experienced left knee and lower extremity pain and swelling since an in-service motor vehicle accident.  

4.  Ensure compliance with the directives of this remand.  If the opinion is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim for service connection for a left knee, lower leg disorder must be readjudicated on the basis of additional evidence.  For any benefit that remains denied, a SSOC must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


